                           UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE TENNESSEE DIVISION

In re:                                                      Case No. 14-04911-MH3-13
         GREGORY KYLE WILLIAMS

                    Debtor(s)


                      Chapter 13 Trustee's Final Report and Account
       Henry E. Hildebrand, III, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:


         1) The case was filed on 06/20/2014.

         2) The plan was confirmed on 08/07/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2015, 01/28/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/10/2015.

         5) The case was completed on 08/22/2019.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,554.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)



 Case 3:14-bk-04911         Doc 67      Filed 10/10/19 Entered 10/10/19 07:21:31             Desc
                                             Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor             $25,814.50
       Less amount refunded to debtor                          $296.76

NET RECEIPTS:                                                                                  $25,517.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,537.00
    Court Costs                                                           $310.00
    Trustee Expenses & Compensation                                       $895.37
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,742.37

Attorney fees paid and disclosed by debtor:                $100.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal        Int.
Name                              Class    Scheduled      Asserted         Allowed         Paid           Paid
ACE CASH                      Unsecured          295.00           NA              NA             0.00         0.00
ADVANCE AMERICA               Unsecured          500.00           NA              NA             0.00         0.00
ADVANCE AMERICA               Unsecured             NA            NA              NA             0.00         0.00
ADVANCE FINANCIAL             Unsecured          877.00           NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T                          Unsecured             NA            NA              NA             0.00         0.00
AT T MOBILITY                 Unsecured          591.00           NA              NA             0.00         0.00
BANK OF AMERICA               Unsecured          270.00           NA              NA             0.00         0.00
BELLSOUTH TELECOMMUNICATION   Unsecured          361.00        306.20          306.20           90.89         0.00
BUCKEYE CHECK CASHING         Unsecured          471.00           NA              NA             0.00         0.00
CAPITAL 1 BANK                Unsecured             NA            NA              NA             0.00         0.00
CARECENTRIX                   Unsecured           74.00           NA              NA             0.00         0.00
CASH CITY                     Unsecured          230.00        230.00          230.00           68.27         0.00
CENTENNIAL MEDICAL            Unsecured       1,592.00            NA              NA             0.00         0.00
CERASTES LLC                  Unsecured          230.00        350.00          350.00         103.89          0.00
CHASE                         Unsecured             NA            NA              NA             0.00         0.00
CHECK INTO CASH               Unsecured          500.00        500.00          500.00         148.42          0.00
CHECK INTO CASH               Secured         1,130.00       1,130.00        1,130.00       1,130.00        84.91
COMCAST                       Unsecured          600.00           NA              NA             0.00         0.00
CREDIT ONE BANK               Unsecured             NA            NA              NA             0.00         0.00
DISCOVER FIN SVCS             Unsecured             NA            NA              NA             0.00         0.00
EASY CASH SOLUTIONS           Unsecured          400.00           NA              NA             0.00         0.00
EMERGENCY MED CONSULTANTS     Unsecured          817.00        817.00          817.00         242.51          0.00
EXXMBLCITI                    Unsecured             NA            NA              NA             0.00         0.00
FAST MONEY CASH CLOUD         Unsecured          200.00           NA              NA             0.00         0.00
FIRST CLINIC                  Unsecured          370.00           NA              NA             0.00         0.00
GENERAL CREDIT CORP           Unsecured             NA            NA              NA             0.00         0.00



UST Form 101-13-FR-S (9/1/2009)                                                      Case No. 14-04911



Case 3:14-bk-04911       Doc 67       Filed 10/10/19 Entered 10/10/19 07:21:31                          Desc
                                           Page 2 of 4
Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
GREAT LAKES                     Unsecured             NA              NA           NA             0.00         0.00
INSOLVE AUTO FUNDING            Secured        14,483.00       14,483.00     19,612.25      19,612.25          0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured             NA           470.55       470.55         139.67          0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured          400.00          399.98       399.98         118.73          0.00
KROGER CHECK RECOVERY CENTER    Unsecured          153.00             NA           NA             0.00         0.00
NASHVILLE FIRE DEPT EMS         Unsecured          689.00             NA           NA             0.00         0.00
RADIOLOGY ALLIANCE              Unsecured          102.00          102.00       102.00           30.28         0.00
REGIONS BANK                    Unsecured          154.00             NA           NA             0.00         0.00
SPEEDYCASH COM                  Unsecured          400.00             NA           NA             0.00         0.00
TENNESSEE QUICK CASH INC        Unsecured          737.00          792.00       792.00         235.09          0.00
TN TITLE LOANS                  Unsecured          230.00             NA           NA             0.00         0.00
UNITED CASH LOANS               Unsecured          510.00             NA           NA             0.00         0.00
US ATTORNEY GENERAL             Unsecured             NA              NA           NA             0.00         0.00
US DEPT OF EDUCATION            Unsecured       2,196.00         2,227.91     2,227.91         661.31          0.00
WORLD ACCEPTANCE CORP           Unsecured          348.00          367.72       367.72         109.15          0.00
WORLD ACCEPTANCE CORP           Unsecured             NA              NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                    $0.00
      Mortgage Arrearage                                     $0.00                $0.00                    $0.00
      Debt Secured by Vehicle                            $1,130.00            $1,130.00                   $84.91
      All Other Secured                                 $19,612.25           $19,612.25                    $0.00
TOTAL SECURED:                                          $20,742.25           $20,742.25                   $84.91

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
       All Other Priority                                       $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                 $6,563.36          $1,948.21                   $0.00


Disbursements:

       Expenses of Administration                               $2,742.37
       Disbursements to Creditors                              $22,775.37

TOTAL DISBURSEMENTS :                                                                           $25,517.74




UST Form 101-13-FR-S (9/1/2009)                                                       Case No. 14-04911



Case 3:14-bk-04911       Doc 67         Filed 10/10/19 Entered 10/10/19 07:21:31                         Desc
                                             Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/10/2019                             By:/s/ Henry E. Hildebrand, III
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)                                                   Case No. 14-04911



 Case 3:14-bk-04911          Doc 67      Filed 10/10/19 Entered 10/10/19 07:21:31                 Desc
                                              Page 4 of 4
